389 F.2d 1003
Frank MANDERACCHI, surviving husband, and Dominick J.Manderacchi and Pauline A. Manderacchi, surviving minorchildren, of Angeline Manderacchi, Deceased, FrankManderacchi, Administrator of the Estate of AngelineManderacchi, Deceased, Frank Manderacchi, in his own right,and Pauline A. Manderacchi, a minor, by Frank Manderacchi,her father and next friend, in her own right, Appellants,v.UNITED STATES of America, Appellee.
No. 11574.
United States Court of Appeals Fourth Circuit.
Argued Jan. 8, 1968.Decided Feb. 8, 1968.

Melvin J. Sykes and Bayard Z. Hochberg, Baltimore, Md.  (Paul Berman, Baltimore, Md., on brief), for appellants.
Theodore R. McKeldin, Jr., Asst. U.S. Atty.  (Stephen H. Sachs, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, CRAVEN, Circuit Judge, and KELLAM, District Judge.
PER CURIAM:


1
For the reasons stated by the District Judge in his opinion,1 the judgment is affirmed.


2
Affirmed.



1
 Manderacchi v. United States, D.Md., 264 F. Supp. 380